Citation Nr: 0524236	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  99-06 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.

This case comes before the Board of Veterans' Appeals on 
appeal from a February 1999 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The Board notes that the veteran's representative has raised 
the issue of entitlement to service connection for gastro 
esophageal reflux disease (GERD).  This issue is referred to 
the RO for appropriate development and adjudication, to 
include the issue of whether the veteran's GERD is secondary 
to his peptic ulcer disease.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased 
evaluation has been obtained or requested by the RO.

2.  The appellant's service connected peptic ulcer disease 
ulcer is manifested by increased appetite and occasional 
abdominal pain, with daily nausea but no vomiting or 
hematemesis.

3.  The appellant's service connected peptic ulcer disease is 
not severe and is not manifested by pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for a peptic ulcer disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Part 4, Diagnostic Code (DC) 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
July 2001 and May 2004 that told the veteran what was 
necessary to substantiate his claim.  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC) and Supplemental Statements of the Case (SSOCs), 
he was provided with specific information as to why his claim 
seeking an increased rating was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2001 and May 2004 letters notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claims.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a March 2005 SSOC.  Thus, the Board considers VA's 
notice requirements are met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, 
provided the veteran with several VA examinations and a VA 
Travel Board hearing.  The veteran has not indicated that 
there is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The veteran was initially granted service connection for 
peptic ulcer disease by rating decision dated in August 1985.  
He was initially assigned a disability rating of 20 percent.  
This rating was eventually increased to 40 percent. 

In 1998, the veteran filed a claim for an increased rating, 
asserting his condition had worsened.  VA outpatient 
treatment notes dated in 1992 and 1993 indicate complaints of 
discomfort with no active bleeding found.  VA treatment notes 
dated from 1997 to 1999 indicate occasional complaints of 
pain and tenderness in the veteran's stomach and some blood 
in the veteran's stool.  The impression was gastritis.  A 
treatment note dated December 11, 1998 indicates the veteran 
complained of intermittent nausea, and stabbing pains worse 
with lack of food.  The veteran denied weight loss or 
bleeding.  Treatment notes through 2002 indicate the same 
basic complaints, an occasional burning pain with no 
indication of bleeding or weight loss.

The veteran testified that he was on a restricted diet and 
had occasional abdominal pain.  He indicated that his weight 
fluctuated somewhat but was basically steady.  The veteran 
testified that his symptoms interfere with his sleep and that 
they lessen after he takes Maalox or Pepcid.

In November 1998, the veteran received a VA examination for 
his stomach.  The veteran complained of persistent abdominal 
pain and denied weight loss.  The veteran stated that he was 
taking Pepcid and Maalox as needed.  The examiner scheduled 
the veteran for an upper endoscopy.  The diagnosis was 
recurrent peptic ulcer disease.

The veteran underwent another VA examination in March 2000. 
The examiner noted that there has been no significant change 
in the veteran's condition.  The veteran again complained of 
intermittent epigastric pain relieved by Lansoprasole.  There 
was no recent history of hematemesis or melena noted and no 
history of blood transfusion or surgery for peptic ulcer.  
The examiner found no history of anemia or weight loss.  The 
examiner reported that the upper endoscopy from January 1999 
showed distal esophagitis, gastritis, and duodentitis.  The 
physical examination revealed mild tenderness in the 
epigastric area.  The diagnoses were gastritis, duodentitis, 
and distal esophagitis.

The veteran had another VA examination in November 2002.  The 
examiner reported the veteran's history of previous 
examinations and based on the upper GI findings, indicated a 
diagnosis of duodenal ulcer with no evidence of any obvious 
active ulcer disease.

The veteran was provided his most recent VA examination in 
February 2005.  The veteran reported he has had four 
hospitalizations for bleeding ulcer, the most recent in the 
late 1980s.  The veteran complained of increased appetite and 
occasional abdominal pain approximately three or four times a 
month.  The examiner noted that the veteran's symptoms 
usually resolved after medication and eating.  The veteran 
also complained of daily nausea but denied vomiting or 
hematemesis.  The examiner indicated that the veteran's most 
recent upper GI series was in November 2002 which showed 
likely gastritis involving the body of the stomach with 
scarred duodenal blot limited distention.  The examiner noted 
that this was consistent with chronic ulcer disease, but that 
there was no current evidence of any obvious active ulcer 
disease.  The examiner stated that there was no evidence of 
anemia and that the veteran's symptoms of duodenal ulcer did 
not appear to be severe.

The veteran contends that a disability rating in excess of 40 
percent is warranted for his service connected peptic ulcer 
disease ulcer.  The regulations state that the term "peptic 
ulcer" is not sufficiently specific for rating purposes, and 
that care should be taken to adequately identify the 
particular location of an ulcer.  38 C.F.R. § 4.110 (2004).  
The VA examination reports make it clear that the veteran 
suffers from a duodenal ulcer and the veteran's ulcer will be 
evaluated as a duodenal ulcer.

Under the regulations a 40 percent evaluation is warranted 
for a duodenal ulcer when the symptoms are "moderately 
severe" and there is "impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 or more days in duration at least four or more 
times a year."  38 C.F.R. § 4.114, Diagnostic Code (DC) 7305 
(2004).  A higher rating, of 60 percent, is not warranted 
unless the symptoms are "severe" with "pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  Id.

The terms "moderately severe" and "severe" are not defined 
in the VA Schedule.  Rather than applying a mechanical 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1999).  Terminology such as 
"moderate" and "severe" as used by VA examiners and others 
and although an element of evidence to be considered by the 
Board, are not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 40 percent is not 
warranted.  The medical evidence does not establish that the 
appellant is entitled to an increased evaluation for a 
duodenal ulcer.  In making this determination, the Board 
places great probative weight on the VA examinations 
conducted in 1998, 2000, 2002, and 2005.  These examinations 
were performed specifically for the purposed of a disability 
evaluation.  The VA examinations show that the veteran is not 
anemic, has not suffered any weight loss, and has not 
suffered abdominal pain only partially relieved by standard 
ulcer therapy.  There is no evidence of any episodes of 
vomiting or any hematemesis or melena.  The veteran does have 
generalized discomfort and pain.  The VA examinations 
essentially indicate that the veteran does not have any 
active ulcer but has signs of a history of chronic ulcers.  
The Board finds a preponderance of the evidence is against an 
evaluation greater than 40 percent for peptic ulcer disease.  
38 C.F.R. § 4.114, DC 7305 (2004).





ORDER

A disability rating in excess of 40 percent for peptic ulcer 
disease is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


